Citation Nr: 1425966	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-42 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected Crohn's disease, status post temporary colostomy with takedown, with incidental appendectomy and hiatal hernia (hereinafter Crohn's disease) rated as 10 percent disabling from May 1, 2010, to include the propriety of the reduction from a 100 percent disability rating.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Ex-Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the 100 percent disability rating in effect for service-connected Crohn's disease to 10 percent disabling, effective May 1, 2010.

The Veteran testified before the undersigned Veterans Law Judge in April 2013.  A transcript of the proceeding is associated with the claims file.

As discussed below, although the RO interpreted the Veteran's March 2010 notice of disagreement (NOD) as a request for an increased disability rating, the Board has assumed jurisdiction of the issue of the propriety of the reduction in service-connected compensation pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board finds that the Veteran filed a timely NOD with respect to that issue and therefore, it must be remanded to provide the Veteran with a statement of the case (SOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reasons for Remand: To provide the Veteran a SOC as to the reduction in his disability rating, to obtain outstanding VA treatment records, to provide the Veteran adequate VCAA notice pertaining to entitlement to an increased rating, and to schedule a new VA examination.

By way of background, in November 2009, the RO proposed a reduction in the Veteran's Crohn's disease disability rating from 100 percent to 0 percent following a VA review examination.  The Veteran filed a statement disagreeing with the RO's proposal.  In February 2010, the RO reduced the Veteran's rating from 100 percent to 10 percent, effective May 1, 2010.  Thereafter, in a March 2010 NOD, the Veteran stated: "I disagree with the evaluation for Crohn's Disease.  I believe my condition is more severe than rated . . . I believe my condition should be 60% to 100% due to my symptoms."  The NOD was filed in response to the rating reduction and was not a new claim for an increased rating.  Thus, the Board finds that the issue of the propriety of the rating reduction is before the Board along with consideration of the proper current evaluation of the Veteran's service-connected disability. 

In a September 2010 SOC, the RO addressed only the evaluation of the Crohn's disease and did not address the issue of whether the rating reduction was proper.  Based on the Board's finding that the Veteran filed a timely NOD with regard to the reduction of the disability rating for Crohn's disease, he must be issued a SOC related to that issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Since this appeal arises from a NOD filed after a rating reduction, the Veteran was never provided with a notice letter regarding an increased rating for Crohn's disease in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). The Veteran should be provided such notice on remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

As to the issue of a proper current evaluation of Crohn's disease, a review of the record reveals that the Veteran's last in-person VA examination was in October 2009.  The Veteran maintains that the examination did not adequately reflect the severity of his condition and that he did not, in fact, deny symptoms such as constipation, diarrhea and heartburn.  The Board recognizes that a Disability Benefits Questionnaire dated February 2012 addresses the symptoms and manifestations of the Veteran's disability.  However, at his April 2013 hearing before the Board, the Veteran indicated that the questionnaire was filled out after a review of his medical records and he was not present for the examination.    Given that the Veteran's most recent in-person VA examination was over four years ago, and in light of his assertions that his condition is more severe than the examination report reflects, the Board finds that a new examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The record reflects that there are outstanding VA treatment records.  In the February 2012 Disability Benefits Questionnaire report, it was noted that the Veteran was seen for a VA GI follow-up appointment in December 2011.  Such record does not appear in the claims file.  In fact, the most recent available VA treatment records are dated in August 2009.  On remand, all outstanding VA treatment records must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with regard to the Veteran's timely March 2010 notice of disagreement with the reduction of his disability rating for service-connected Crohn's disease. The Veteran should be informed of the actions necessary to perfect an appeal.  Return the issue of whether a disability rating reduction was proper to the Board only if an adequate and timely substantive appeal is filed.

2.  Send the Veteran a VCAA notice letter pertaining to the information and evidence required to substantiate a claim for an increased rating for his service-connected Crohn's disease, status post temporary colostomy with takedown, with incidental appendectomy and hiatal hernia. 

3.  Obtain all outstanding VA treatment records dated August 2009 to the present and associate them with the claims file, to include records from the VA Clinic in Austen, Texas and the Temple VA Hospital.

4.  Upon completion of the above development, schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected Crohn's disease.

The paper claims file, as well as any electronic records on Virtual VA, CAPRI or AMIE must be reviewed by the examiner in conjunction with the examination and the examiner must meet personally with the Veteran.

All evaluations, studies, and tests deemed to be necessary must be accomplished. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should comment on whether the Veteran's Crohn's disease is manifested by malnutrition, anemia, vomiting, diarrhea,  constipation, material weight loss, recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain which is productive of considerable impairment of health.

The examiner should indicate whether the Veteran's Crohn's disease results in serious complications, such as, but not limited to, abscess of the liver and whether current stricture and inflammation in the colon is a serious complication.

As part of the assessment, the examiner should consider the Veteran's statements regarding experiencing heartburn and night sweats and provide an opinion as to whether such symptoms are related to or a result of his Crohn's disease.  He/she should review the Veteran's handwritten log of symptoms that appear in the claims file spanning between 2010 and 2011 and consider his testimony at the April 2013 hearing before the Board.

In addition, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his Crohn's disease renders him unable to secure or follow a substantially gainful occupation. 

The examination report should reflect the examiner's consideration and analysis of relevant medical and lay evidence of record, to include the Veteran's account of symptomatology.  All findings and conclusions should be supported by a complete rationale.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



